May 5, 2010 Via EDGAR System Securities and Exchange Commission treet, N.E. Washington, DC20549 Re:The Yacktman Funds, Inc. File Nos. 033-47044 and 811-06628 Rule 497(j) Certification Ladies and Gentlemen: The undersigned officer of The Yacktman Funds, Inc. (the “Company”) does hereby certify pursuant to Rule 497(j) promulgated under the Securities Act of 1933, as amended: 1. that the form of prospectus and statement of additional information that would have been filed under paragraph (c) of Rule 497 promulgated under the Securities Act of 1933, as amended, would not have differed from that contained in Post-Effective Amendment No. 23 to Form N-1A Registration Statement filed by the Company on April 30, 2010, which became effective that same day and is the most recent amendment to such registration statement; and 2. that the text of Post-Effective Amendment No. 23 was filed with the Securities and Exchange Commission by direct transmittal through the EDGAR system on April 30, 2010. Very truly yours, THE YACKTMAN FUNDS, INC. By:/s/Kent Arnett Kent Arnett Chief Compliance Officer
